DAY, J.
Where in . an action to quiet title to real estate the same is described in the petition by lot number only, no specific reference being made to an 18-inch strip or land, a part of such lot occupied for twelve years by an adjoining owner, who claims the same as a matter of right up to the line of a “division fence” erected on such lot by plaintiff’s predecessor in title, pursuant to the requirements of such predecessor’s deed, and such adjoining owner, though made party defendant, filing no answer, a decree in favor of plaintiff is entered by default, quieting the title to the land “as described in the petition”, but making no reference to such strip of ground so occupied by such adjoining lot owner, who continues to occupy said strip as before, for an additional period of twelve years, no possession by plaintiff or his successors in title being taken under such decree, and no interference with such adjoining lot owner or her successors in title, or recognition of plaintiff’s title in said strip of ground -by said adjoining lot owner, or her successor in title, being shown; Held: Such decree quieting title to said lot so described will not stop the running of the statute of limitations in favor of the adjoining lot owner as to the strip of ground so occupied.
Judgment reversed.
Marshall, CJ., Matthias and Allen, JJ., concur.